DETAILED ACTION

Examiner’s Note
	The Examiner notes that this communication represents a second Non-Final Office Action, due to an inadvertent rejection of the instant claim 56. The Examiner apologizes for the confusion and inconvenience. 

Previous Rejections
Applicant’s arguments, filed 07/22/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 54-55, 57-63, 65-68, 70 and 74-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Knuppel et al. (U.S. PG-Pub. No. 2002/0155072 A1). 
Choi teaches a cosmetic composition (title and abstract) comprising:
 (i) An emulsifying agent (page 4, line 2), i.e. polyglyceryl-10-stearate, for example (page 6, line 13), in an amount of 0.01 % to 10 % by weight, based on the total weight of the composition (page 6, line 22-23).  This reads on the polyglyceryl-10-stearate and its amount (less than 6 % by weight, or from 0.1 % to 2.8 % by weight) of claims 54 and 57, and on the stability limitations of claims 74-77.
(ii) UV-blocking agent (page 4, line 3).  This reads on the UV-filter substances of claim 54.
It is noted that Choi does not teach that lecithin must be present or used in the composition; and Choi also does not teach the inclusion of compositions I, II, III and IV, as recited in claim 54.
Choi does not teach that the UV-blocking composition comprises one or more film-formers as recited in claims 54-55.
However, Knuppel teaches a light protection cosmetic and dermatological formulation, which comprises: (i) film-forming polymers (i.e. polyurethanes) for improving the water-resistance of cosmetic or dermatological formulations and (ii) at least one UV filter substance (page 2: [0016] & [0018]). This reads on the film-forming agent of claims 54 and 55.
Knuppel teaches that such water-resistant formulations provide several beneficial effects that would overcome disadvantages of the art (i.e. limited water-resistance of O/W-type emulsions; insufficient binding between the UV-filters and the surface of the user’s skin; difficulty in washing off UV-filters [0013]; and, lower costs for manufacturing said formulations [0014]).
It would be prima facie obvious to one of ordinary skill in the art to include Knuppel’s teachings within those of Choi. One of ordinary skilled in the art would have been motivated to incorporate Knuppel’s film-forming polymer, into Choi’s photoprotective cosmetic formulation that comprised UV filters, because Knuppel teaches that the inclusion of the film-forming polymers not only improve the water-resistance of cosmetic formulations, but also improve existing disadvantages of prior art formulations (i.e. film-forming polymers improve binding between UV-filters and the surface of the user’s skin, and lower the costs for manufacturing cosmetic formulations), as taught by Knuppel at [0013-0018].
It is noted that Choi indicates that the composition may comprise one emulsifying agent, i.e. the polyglyceryl-10-stearate set forth above (page 5, line 23-24; & page 6, line 13). As such, Choi’s composition may not comprise additional emulsifying agents, and this reads on the preparation does not comprise further emulsifiers, as recited in claim 58.
Choi also teaches an alternative composition, which can comprise an additional emulsifying agent, i.e. behenyl alcohol (page 5, line 23-24; & page 6, line 19).  It is noted that behenyl alcohol is a non-ethoxylated alcohol, and is a white solid at standard conditions, as evident by the article of BENHENYL ALCOHOL (of record, obtained via CHEMICALLAND 21).  Thus, it reads on the preparation comprises an additional non-ethoxylated emulsifier which is a solid, as recited in claims 59 and 73.
Claim 60 is rendered prima facie obvious because Choi disclosed [page 6, line 2] glyceryl stearate.
Choi teaches that the composition can be provided in the form of O/W (oil-in-water) emulsions, wherein the water-phase component can be purified water (page 1, line 7-8; & page 9, line 4-6).  Thus, it reads on the claimed preparation further comprises water and is an O/W form, as recited in claim 61.
Choi does not teach the composition present as a hydro dispersion as recited in claim 62; or, as a spray, as recited in claim 67.
Nonetheless, Knuppel teaches that the improved water-resistant cosmetic or dermatological formulation can be provided in the form of O/W (e.g., a spray-able) emulsion or of a hydro dispersion (page 12: claims 1-5). This reads on the claimed preparation as a hydro dispersion of claim 62; and, a spray of claim 67. The motivation to combine Knuppel with Choi was previously discussed.
With respect to the claimed preparation exhibiting a contact angle of greater than 35º as recited in claim 63, since the cited reference Choi teaches the composition comprising the same polyglyceryl-10-stearate component and a UV-blocking substance as the present claim 54, the prior art composition would intrinsically have the similar contact angle as the composition claimed.
Choi does not teach the composition is present in the form of a cream or lotion, as recited in claims 65-66.
But, Knuppel teaches that the formulation can be in the form of a cream or lotion (see: [0059]). This reads on the “cream” and “lotion” forms of the preparation, as recited in claims 65-66. The motivation to combine Knuppel with Choi was previously discussed.
Claim 68 is rendered prima facie obvious because Choi taught glycerin [Tables 1 and 2].
Claim 70 is rendered prima facie obvious because parabens, formaldehyde donors, organohalogenic substances, benzoic acid, formates and tea tree oil were not disclosed as required ingredients of Choi.
Further, regarding claims 74-77, the instant claims recite stability for a period of at least 6 months at room temperature, and when stored at 40 ºC; stability for a period of at least 3 years at room temperature.
The originally filed Specification [0059] disclosed that the preparations, produced with less than 6% by weight of polyglyceryl-10 stearate, are stable for a period of at least 3 years at room temperature, and for at least 6 months when stored at 40° C. Less than 6% by weight or less than 3% by weight of PG-10 stearate does not mean 0% by weight. Preferably, the minimum fraction of PG-10 stearate is 0.1% by weight.
Choi taught an emulsifying agent (page 4, line 2), i.e. polyglyceryl-10-stearate, for example (page 6, line 13), in an amount of 0.01 % to 10 % by weight, based on the total weight of the composition (page 6, line 22-23).  
It appears that the compositions of the instant claims (6% by weight of polyglyceryl-10 stearate) and those of the prior art (polyglyceryl-10-stearate in an amount of 0.01 % to 10 % by weight) would reasonably be expected to have substantially the same physical and chemical properties (stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (polyglyceryl-10-stearate at less than 10 %, which overlaps, and reads on, less than 6 %), then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 

Applicant argued that the claimed invention (photoprotective preparation) is present as such, and is formulated to be suitable for being used as such.
The Examiner responds that the Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 54. When reading the preamble in the context of the entire claim, the recitation “wherein the preparation is present as such and is formulated to be suitable for being used as such” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.

Applicant argued that the present invention is formulated as a photoprotective preparation, in contrast to Choi, which does not teach or suggest the disclosed emulsions as such.
The Examiner disagrees. Choi is directed to UV-blocking cosmetics [abstract and title].

Applicant argued that Choi teaches the emulsion is stable but in impregnated form, and that Choi does not indicate that the emulsion itself is stable. Applicant argued that Knuppel does not cure the deficiencies of Choi.
The Examiner disagrees. Choi suggests how to obtain the stability for the UV-blocking composition. For example, from page 6, line 22 to page 7, line 4, Choi teaches the UV-blocking composition comprises an emulsifying agent (i.e. one of the specific emulsifying agents is the claimed polyglyceryl-10-stearate) in an amount of 0.01 % to 10 % by weight based on the total weight of the composition, and Choi further points out that the said concentration range is critical to the stability of the composition.  
In addition, at page 4, from line 20 to page 5, line 14, Choi also suggests how much of the oil-phase component and water-phase component can be used in order to provide the stability to the composition.
Therefore, as opposed to the Applicant’s argument, Choi teaches that the “composition” itself is stable when the amount of the composition components, i.e. the emulsifying agent is used between 0.01 % and 10 % by weight, are present within the range as taught.  Choi, in addition, also teaches that the stability of the composition can be maintained when it is impregnated into the expand urethane foam (see Reference examples disclosed in Choi), instead of placing in a plastic container (see Comparative examples disclosed in Choi), as the final product for use and carry.
Furthermore, the originally filed instant Specification [0059] disclosed that, the preparations produced with less than 6% by weight of polyglyceryl-10 stearate are stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C. Less than 6% by weight or less than 3% by weight of PG-10 stearate does not mean 0% by weight. Preferably, the minimum fraction of PG-10 stearate is 0.1% by weight.
Since Choi taught an emulsifying agent (page 4, line 2), i.e. polyglyceryl-10-stearate, for example (page 6, line 13), in an amount of 0.01 % to 10 % by weight, based on the total weight of the composition (page 6, line 22-23), it appears that the compositions of the instant claims (6% by weight of polyglyceryl-10 stearate) and those of the prior art (polyglyceryl-10-stearate in an amount of 0.01 % to 10 % by weight) would reasonably be expected to have substantially the same physical and chemical properties (stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (polyglyceryl-10-stearate at less than 10 %, which overlaps, and reads on, less than 6 %), then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).
Regarding Choi, the Applicant argued that expanded polyurethane foam products impregnated with emulsions are not the usual way to apply water-resistant products to skin. 
The Examiner notes the allegations that impregnated urethane foams are not the usual way to apply water-resistant products to skin, but this is merely attorney argument since it is unsupported by fact. The arguments of counsel cannot take the place of factually supported evidence. MPEP 2145. Choi is presumed to be operable and enabling for all that it discloses. The burden is on the Applicant to provide facts rebutting the presumption of this operability. MPEP 2121 I. Furthermore, nothing in Choi criticizes, discredits or otherwise discourages water-resistant preparations.

Applicant argued that Knuppel does not motivate the skilled artisan to combine its disclosure with that of Choi, since Choi’s teachings are allegedly not the usual way in which water-resistant products are applied to the skin.
The Examiner responds that Choi teaches application to the skin [abstract, technical field, and throughout the disclosure]. It would be prima facie obvious to one of ordinary skill in the art to include Knuppel’s teachings within those of Choi. One of ordinary skilled in the art would have been motivated to incorporate Knuppel’s film-forming polymer, into Choi’s photoprotective cosmetic formulation that comprised UV filters, because Knuppel teaches that the inclusion of the film-forming polymers not only improve the water-resistance of cosmetic formulations, but also improve existing disadvantages of prior art formulations (i.e. film-forming polymers improve binding between UV-filters and the surface of the user’s skin, and lowers the costs for manufacturing cosmetic formulations), as taught by Knuppel at [0013-0018].

Applicant argued that one of ordinary skill in the art would not consider combining Kunppel’s teachings (hydro dispersion, cream, lotion) with those of Choi (O/W and W/O emulsions), because Choi is limited to low viscosity emulsions.
The Examiner disagrees. Knuppel taught [0121] that preference was given to formulations in which water was in the external phase, in particular O/W emulsions and hydro dispersions. Furthermore, Knuppel also taught [0059] creams and lotions as advantageous bases for pharmaceutical preparations. 
Choi taught [page 2, lines 3-10] that public interest is in products for protecting the skin from the sun, where UV blocking products are generally prepared in the form of cream or lotion, and can be classified as O/W type emulsions.
The skilled artisan would be motivated to combine Knuppel (e.g., hydro dispersion, cream, lotion) with Choi (O/W emulsions) because Knuppel preferred formulations with water in the external phase (O/W emulsions, hydro dispersions). Additionally, the skilled artisan would be motivated to combine Knuppel with Choi, in order to formulate preparations (O/W emulsions) with advantageous bases (creams and lotions, which can be classified as O/W emulsions).

Regarding claim 58, the Applicant argued that Choi disclosed the emulsifying agent as at least one selected from a long list of agents that included polyglyceryl-10-stearate, and that other agents may also be used. Applicant argued that the exemplified emulsions of Choi contain more than one emulsifier, none of which is polyglyceryl-10-stearate.
The Examiner responds that Choi is not limited to the examples cited by the Applicant; this is because Choi was relied upon as a full disclosure for all that it contains, including the disclosure of polyglyceryl-10-stearate as an emulsifying agent. 
Regarding the allegations that Choi disclosed compositions having more than one emulsifying agent (which would be excluded by claim 58), the Examiner disagrees. Choi is not so limited as to multiple (and/or combinations of) emulsifying agents, where Choi expressly stated [page 5, last paragraph] that the emulsifying agent “is at least one selected from among…” In the instant case, Choi’s statement of “at least one” does not imply a combination of agents, as alleged by the Applicant.  

In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (e.g., Applicant argued that only with the benefit of hindsight can one conclude that Choi teaches or suggests polyglyceryl-10-stearate as the only emulsifier), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In the instant case, hindsight reasoning was not relied upon in the rejection of the claims. Choi teaches polyglyceryl-10-stearate as an emulsifying agent, and the Examiner maintains that Choi does not require a combination or multitude of emulsifying agents (see the above argument), as alleged by the Applicant.

Regarding claim 59, the Applicant argued that none of the exemplifications of Choi contain polyglyceryl-10-stearate and behenyl alcohol in combination, and that Choi gives rise to hundreds of binary combinations of emulsifiers, only one of which would be a combination of polyglyceryl-10-stearate and behenyl alcohol.
The Examiner responds that Choi is not limited to the examples cited by the Applicant, as previously discussed. Choi was relied upon as a full disclosure, inclusive of teachings of polyglyceryl-10-stearate and behenyl alcohol. Furthermore, Choi’s teachings of additional agents/combinations thereof are not excluded by the claims. This is because Choi does not require a multitude/combinations of emulsifying agents, as previously discussed.

Regarding claim 70, the Applicant argued that since all of the exemplified emulsions of Choi contain methyl paraben, it is not seen that Choi teaches or suggests that the emulsions disclosed therein should not contain parabens.
The Examiner maintains that Choi is not limited to the examples disclosed therein; the Examiner maintains that parabens are not required by Choi. 

2. Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Knuppel et al. (U.S. PG-Pub. No. 2002/0155072 A1) and Engels et al. (U. S. 2009/0324656 A1).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi and Knuppel was previously discussed.
The combined Choi and Knuppel taught film-forming polymers, as discussed, but were silent sodium polystyrene sulfonate, as recited in claim 56.
Engels teaches cosmetic and dermatological preparations [title and abstract] comprising a film-forming polymer, which has a protective function when applied to the skin [0282], wherein the film-forming polymer can be sodium polystyrene sulfonate [0285].  This reads on the film-forming agent is sodium polystyrene sulfonate of claim 56.
Since Choi and Knuppel generally taught cosmetics with film-forming polymers, it would have been prima facie obvious to one of ordinary skill in the art to include sodium polystyrene sulfonate within the combined teachings of Choi and Knuppel, as taught by Engels. 
An ordinarily skilled artisan would have been motivated to include a polymer with a skin protective function, as taught by Engels [0282, 0285]. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select sodium polystyrene sulfonate for incorporation into a composition, based on its recognized suitability for its intended use as a film-forming agent, as taught by Engels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

3. Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Knuppel et al. (U.S. PG-Pub. No. 2002/0155072 A1), further in view of Butuc et al (USP 6,881,776 B2) and further in view of Frosch et al (DE 19820660 C5).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi, in view of Knuppel was previously discussed. 
Additionally, Choi taught convenient products to use and carry, as previously discussed. Further, Knuppel et al taught formulations prepared as hydro dispersions, as discussed above. 
Although the combined Choi and Knuppel taught convenient sunscreen formulations prepared as hydro dispersions, the combination did not specifically disclose gel formulations, as recited in claim 64. 
Nonetheless, Butuc taught [col 1, lines 30-35] that gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients. 
Furthermore, Frosch taught stable gel sunscreen preparations [title, abstract and claim 1] comprising a hydro dispersion [claims 5-7 and 10-14], wherein the hydro dispersion was stabilized by a gel skeleton [0012-0013].
Since the combined Choi and Knuppel taught sunscreen products that were convenient to use and carry, and formulated as hydro dispersions, it would have been prima facie obvious to one of ordinary skill in the art to include gel formulations within the teachings of Choi and Knuppel. 
An ordinarily skilled artisan would have been motivated to stabilize the hydro dispersion, taught by the combined Choi and Knuppel, with a gel skeleton, as taught by Frosch [Frosch; at the abstract and claims, and at 0012-0013]. Furthermore, an ordinarily skilled artisan would have been so motivated, because gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients, as taught by Butuc [Butuc; col 1, lines 30-35]. 

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant argued that providing a composition according to Choi (O/W or W/O emulsion) in the form of a gel (Butuc and Frosch) would render Choi unsatisfactory for its intended purpose.
The Examiner disagrees. Choi does not criticize, discredit, exclude or otherwise discourage preparations according to Butuc and Frosch. 

4. Claims 54-55, 57-62, 65-68, 70 and 74-77are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2).
Choi disclosed [abstract] a cosmetic product comprising a UV-blocking W/O or O/W composition. Said composition comprised 0.01-10 weight percentage of polyglyceryl-10 stearate [page 6, lines 13 and 23]. UV-blocking agents and glycerin (e.g., skin moisturizer) were disclosed [Tables 1 and 2]. This reads on the polyglyceryl-10-stearate and its amount (less than 6 % by weight, or from 0.1 % to 2.8 % by weight) of claims 54 and 57, and on the stability limitations of claims 74-77.Lecithin was not disclosed as a required ingredient.
According to Choi [page 2, 2nd paragraph], UV blocking products have been used mainly in the summer season. However, recently, as life styles have changed due to an increase in the number of people enjoying leisure, and as the recognition of the harmfulness of UV radiation has increased, the demand for the use of UVblocking products in all four seasons, rather than only in summer, has increased. Accordingly, consumer demand has increased for UV blocking products having increased usability and convenience to use. 
Although Choi taught an increased demand for UV blocking products having an increased usability and convenience, Choi did not specifically disclose a water-resistant cosmetic or dermatological preparation, as recited in claim 54.
Nevertheless, Göppel taught water-resistant cosmetic or dermatological light protection preparations. As per Göppel, most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable particularly for children, since water-resistant sunscreens also protect the user from sunburn during bathing [Göppel; col 3, lines 25-35].
It was advantageous to incorporate film formers into the cosmetic or dermatological preparations, for example, in order to improve the water resistance of the preparations, or to increase the UV protection performance [col 22, lines 47-53 and at lines 65-67].
Since Choi taught an increased consumer demand for UV blocking products having an increased usability and convenience, it would have been prima facie obvious to one of ordinary skill in the art to include water-resistant formulations within the teachings of Choi. An ordinarily skilled artisan would have been so motivated, because most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable particularly for children, since water-resistant sunscreens also protect the user from sunburn during bathing [Göppel; col 3, lines 25-35].
Claim 54 recites less than 6 % by weight polyglyceryl-10 stearate. Choi taught the said ingredient at 0.01-10 weight percentage. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Choi, in view of Göppel, reads on claims 54-55, 58, 61, 68 and 74-77.
Claim 57 recites from 0.1 % to 2.8 % polyglyceryl-10 stearate. Choi taught the said ingredient at 0.01-10 weight percentage. A prima facie case of obviousness exists because of overlap, as discussed above.
Regarding the claim 58 limitation of ‘no further emulsifiers’, Choi taught [page 5, line 23] ‘at least one emulsifying agent’. As such, Choi reads on the recited claim 58 limitation.
Claims 59-60 are rendered prima facie obvious because Choi disclosed [page 6, line 2] glyceryl stearate.
At the abstract and technical field, Choi taught convenient products to use and carry. However, regarding claims 62 and 65-67, Choi did not specifically disclose hydro dispersions, lotions, creams or spray formulations. 
Nonetheless, Göppel taught that O/W emulsions are advantageously prepared as hydro dispersions [col 6, line 65 to col 7, line 1 and at 8, lines 12-18] for use as lotions or sprays; Göppel further taught creams [Tables 5 and 6; col 12, line 4; col 18, line 63].
Since Choi taught products that were convenient to use and carry, it would have been prima facie to one of ordinary skill in the art to include creams, as well as hydro dispersions for use as lotions or sprays, within the teachings of Choi, as taught by Göppel. An ordinary skilled artisan would have been motivated by Göppel’s teachings that O/W emulsions are advantageously prepared as creams, as well as hydro dispersions for use as lotions or sprays [col 6, line 65 to col 7, line 1 and at 8, lines 12-18]. Further, an ordinarily skilled artisan would have been motivated to include, within Choi, convenient products.
Claim 70 is rendered prima facie obvious because parabens, formaldehyde donors, organohalogenic substances, benzoic acid, formates and tea tree oil were not disclosed as required ingredients.
Further, regarding claims 74-77, the instant claims recite stability for a period of at least 6 months at room temperature, and when stored at 40 ºC; stability for a period of at least 3 years at room temperature.
The originally filed Specification [0059] disclosed that the preparations, produced with less than 6% by weight of polyglyceryl-10 stearate, are stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C. Less than 6% by weight or less than 3% by weight of PG-10 stearate does not mean 0% by weight. Preferably, the minimum fraction of PG-10 stearate is 0.1% by weight.
Choi taught an emulsifying agent (page 4, line 2), i.e. polyglyceryl-10-stearate, for example (page 6, line 13), in an amount of 0.01 % to 10 % by weight, based on the total weight of the composition (page 6, line 22-23).  
It appears that the compositions of the instant claims (6% by weight of polyglyceryl-10 stearate) and those of the prior art (polyglyceryl-10-stearate in an amount of 0.01 % to 10 % by weight) would reasonably be expected to have substantially the same physical and chemical properties (stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (polyglyceryl-10-stearate at less than 10 %, which overlaps, and reads on, less than 6 %), then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 

Applicant argued that Göppel does not cure the deficiencies of Choi.
The Examiner disagrees. The Applicant’s arguments, and the Examiner’s response, over Choi were previously presented.

Applicant argued that there is no motivation to combine Göppel with Choi.
The Examiner disagrees. Since Choi taught an increased consumer demand for UV blocking products having an increased usability and convenience, it would have been prima facie obvious to one of ordinary skill in the art to include water-resistant formulations within the teachings of Choi. An ordinarily skilled artisan would have been so motivated, because most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable particularly for children, since water-resistant sunscreens also protect the user from sunburn during bathing [Göppel; col 3, lines 25-35].

Applicant argued that one of ordinary skill in the art would not include the creams, hydro dispersions, lotions or sprays of Göppel within the teachings of Choi, since Choi is limited to foam compositions. Applicant argued that the products of Choi have nothing in common with the compositions of Göppel. 
The Examiner disagrees. The teachings of Choi and Göppel do not exclude each other. Both Göppel and Choi taught O/W emulsion formulations. Furthermore, Göppel taught that O/W emulsions are advantageously prepared as hydro dispersions [col 6, line 65 to col 7, line 1 and at 8, lines 12-18] for use as lotions or sprays; Göppel further taught creams (e.g., a type of an O/W emulsion) [Tables 5 and 6; col 12, line 4; col 18, line 63].

5. Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2) and further in view of Engels et al. (U. S. 2009/0324656 A1).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi and Göppel was previously discussed.
The combined Choi and Göppel taught film-forming polymers, as discussed, but were silent sodium polystyrene sulfonate, as recited in claim 56.
Engels teaches cosmetic and dermatological preparations [title and abstract] comprising a film-forming polymer, which has a protective function when applied to the skin [0282], wherein the film-forming polymer can be sodium polystyrene sulfonate [0285].  This reads on the film-forming agent is sodium polystyrene sulfonate of claim 56.
Since Choi and Göppel generally taught cosmetics with film-forming polymers, it would have been prima facie obvious to one of ordinary skill in the art to include sodium polystyrene sulfonate within the combined teachings of Choi and Göppel, as taught by Engels. 
An ordinarily skilled artisan would have been motivated to include a polymer with a skin protective function, as taught by Engels [0282, 0285]. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select sodium polystyrene sulfonate for incorporation into a composition, based on its recognized suitability for its intended use as a film-forming agent, as taught by Engels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6. Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of in view of Göppel et al (USP 7,060,257 B2) and further in view of Ranade et al (US 2010/0266648 A1).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi and Göppel was previously discussed.
Although the combination of Choi and Göppel taught water-resistant products, the combination was silent the contact angle of the products, as recited in claim 63. 
Ranade taught [abstract] compositions for imparting super-hydrophobic properties to cosmetics, which can be used to significantly improve water repellency compared to traditional cosmetics. As used therein [0028], the term “superhydrophobic” refers generally to any surface which gives a contact angle with water of greater than Super hydrophobicityobicity can be quantitatively evaluated by measuring the contact angle with water, using a contact angle goniometer or other like method known in the art, or may be qualitatively evaluated by visual inspection and observation of water repellency, i.e., observation of water beads rolling off a cast film. Super hydrophobicity provides water repellency to a surface, and consequently, affects the long-wear properties and self-cleaning properties of cosmetic compositions following administration to the skin [0029]. 
Since the combination of Choi and Göppel taught water-resistant products, it would have been prima facie obvious to one of ordinary skill in the art to include within said combination, products having a contact angle greater than 140°, as taught by Ranade. An ordinarily skilled artisan would have been motivated to provide water repellency to a surface and, consequently, affect the long-wear properties and self-cleaning properties of cosmetic compositions following administration to the skin, as taught by Ranade [Ranade; abstract and at 0028-0029; 0032 and 0035-0036].
The instant claim 63 recites a contact angle of greater than 35 º. Ranade taught a contact angle greater than 140°. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant argued that the claims rejected over Ranade are patentable based upon dependency. Applicant argued that Ranade does not cure the deficiencies of Choi and Göppel.
The Examiner disagrees. Patentable subject matter has not been identified in the present application. 

7. Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2), further in view of Butuc et al (USP 6,881,776 B2) and further in view of Frosch et al (DE 19820660 C5).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi, in view of Göppel, was previously discussed. 
Additionally, Choi taught convenient products to use and carry, as previously discussed. Further, Göppel et al taught formulations advantageously prepared as hydro dispersions, as discussed above. 
Although the combined Choi and Göppel taught convenient sunscreen formulations advantageously prepared as hydro dispersions, the combination of Choi and Göppel et al did not specifically disclose gel formulations, as recited in claim 64. 
Nonetheless, Butuc taught [col 1, lines 30-35] that gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients. 
Furthermore, Frosch taught stable gel sunscreen preparations [title, abstract and claim 1] comprising a hydro dispersion [claims 5-7 and 10-14], wherein the hydro dispersion was stabilized by a gel skeleton [0012-0013].
Since the combined Choi and Göppel taught sunscreen products that were convenient to use and carry, and advantageously formulated as hydro dispersions, it would have been prima facie to one of ordinary skill in the art to include gel formulations within the teachings of Choi and Göppel. 
An ordinarily skilled artisan would have been motivated to stabilize the hydro dispersion, taught by the combined Choi and Göppel, with a gel skeleton, as taught by Frosch [Frosch; at the abstract and claims, and at 0012-0013]. Furthermore, an ordinarily skilled artisan would have been so motivated, because gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients, as taught by Butuc [Butuc; col 1, lines 30-35]. 

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant argued that providing a composition according to Choi (O/W or W/O emulsion) in the form of a gel (Butuc and Frosch) would render Choi unsatisfactory for its intended purpose.
The Examiner disagrees. Choi does not criticize, discredit, exclude or otherwise discourage preparations according to Butuc and Frosch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612